Title: John Jay to John Adams, 31 March 1785
From: Jay, John
To: Adams, John


        
          Dear Sir,
          Office for foreign Affairs 31st. March 1785.
        
        I have the Honor of transmitting to you herewith enclosed, a certified Copy of an Act of Congress of the 21st. Instant, instructing you

to communicate to Mr. St. Saphorin, the high Sense, the United States in Congress assembled, entertain of the liberal Decision made by his Danish Majesty, on the Question proposed to his Minister by You, respecting the Ordination of american Candidates for holy orders in the episcopal Church, commonly called the Church of England.
        Congress has been pleased to order me to transmit copies of your Letter, and the other papers on this Subject, to the Executives of the different States; and I am persuaded they will receive with pleasure this mark of your Attention, and of his Danish Majesty’s friendly Disposition.
        I have the Honor to be, with great Respect and / Esteem, / Dear Sir, / Your most obedient, and / very humble servant,
        
          John Jay
        
      